OMNIBUS AMENDMENT AGREEMENT

Omnibus Amendment Agreement, dated January 25 2002, among the entities set forth
on the signatures pages hereof (this "Agreement").

W I T N E S S E T H

  T H A T:



WHEREAS, as contemplated by Section 6.05 of that certain Guaranty (the "TCW
Guaranty") dated as of December 21, 2001 among TCW/Crescent Mezzanine Partners
III, L.P. and TCW/Crescent Mezzanine Trust III (collectively, the "Other TCW
Entities") and Citicorp, USA Inc., as Administrative Agent (the "Administrative
Agent"), TCW/Crescent Mezzanine III Netherlands, L.P. ("Netherlands") may be
added to the TCW Guaranty as a joint and several "Guarantor" thereunder;

WHEREAS, Netherlands is willing to be so added to the TCW Guaranty provided that
it also becomes a party to the Reimbursement Agreement by and among Green Equity
Investors III, L.P., Green Equity Investors Side III, L.P. (collectively "LGP"),
Citicorp USA, Inc., as Collateral Agent (the "Collateral Agent"), MEMC
Electronic Materials, Inc. ("MEMC"), TPG Partners III, L.P. ("TPG") and the
Other TCW Entities (the "Reimbursement Agreement"), the Intercreditor Agreement
by and among the Administrative Agent, the Collateral Agent, TPG, the Other TCW
Entities and LGP (the "Pari Passu Intercreditor Agreement"), the Intercreditor
Agreement by and among TPG, the Other TCW Entities, TPG Wafer Management, L.L.C.
and TPG Wafer Partners, L.L.C. (the "Intercreditor Agreement") and the
Termination and Funding Agreement by and among MEMC, TPG Wafer Credit Partners
LLC, T3 Partners II, L.P., T3 Parallel II, L.P., the Other TCW Entities, LGP,
the Administrative Agent and the Collateral Agent (the "Termination Agreement"),
each dated as of December 21, 2001 (collectively, the "MEMC Documents"); and

WHEREAS, the parties to the MEMC Documents wish to effect the amendments
provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending legally to be bound, the parties hereto hereby agree as follows:

 1.  Netherlands is hereby added to the TCW Guaranty as a joint and several
     "Guarantor" with the Other TCW Entities. Without limiting the foregoing,
     Netherlands hereby, jointly and severally with the other TCW Entities,
     guarantees to the Lenders and the Administrative Agent the prompt payment
     in full when due (whether at stated maturity, by acceleration or otherwise)
     of the TCW Percentage of the Guaranteed Obligations (as defined in Section
     2.01 of the TCW Guaranty) in the same manner and to the same extent as is
     provided in the TCW Guaranty. In addition, Netherlands hereby (i) makes the
     representations and warranties set forth in Section 3.01 of the TCW
     Guaranty with respect to itself and its obligations under this Agreement,
     as if each reference in such Section to the TCW Guaranty included reference
     to this Agreement and (ii) submits to the jurisdiction of the courts,
     appoints and designates the Process Agent (as defined in the TCW Guaranty)
     its agent for service of process, and waives jury trial, in each case as
     provided in Sections 6.09 and 6.10 of the TCW Guaranty. Netherlands hereby
     agrees to deliver within 10 days of the date hereof to the Administrative
     Agent (i) such documents and certificates as the Administrative Agent or
     its counsel may reasonably request relating to the organization, existence
     and good standing of Netherlands, the authorization of this Agreement and
     any other legal matters relating to Netherlands or this Agreement or the
     transactions contemplated thereby, all in form and substance reasonably
     satisfactory to the Administrative Agent and its counsel, (ii) a favorable
     written opinion (addressed to the Administrative Agent and the Lenders) of
     O'Melveny & Meyers LLP special counsel to Netherlands, and Kramer Levin
     Naftalis & Frankel, LLC, special counsel to Netherlands, each in form and
     substance reasonably acceptable to the Administrative Agent and (iii) a
     complete list, as of the date hereof, of all "Limited Partners" (as such
     term is defined in the Agreement of Limited Partnership dated as of
     December 21, 2001 between TCW/Crescent Mezzanine III, LLC as General
     Partner and the Limited Partners listed on Schedule I thereto). The
     Administrative Agent hereby agrees that such information constitutes
     "Information" (as defined in Section 6.14 of the TCW Guaranty) and agrees
     to comply with the requirements of said Section 6.14 as to such
     Information.
     
 2.  The Reimbursement Agreement is hereby amended pursuant to Section 8.09
     thereto to include Netherlands within the definitions of "TCW," "Fund
     Guarantors" and "TCW Guarantors."
     
 3.  The Pari Passu Intercreditor Agreement is hereby amended pursuant to
     Article VI thereto to include Netherlands within the definitions of "Fund
     Guarantors" and "TCW Percentage" in Schedule I thereto.
     
 4.  The Intercreditor Agreement is hereby amended pursuant to Section 11
     thereto to include Netherlands within the definitions of "TCW" and "TCW
     Guarantor."
     
 5.  The Termination Agreement is hereby amended to include Netherlands within
     the definition of "Fund Guarantor" and as one of the "Lenders" referred to
     therein (except in Section 4 thereof).
     
 6.  Each of the MEMC Documents is hereby amended to include Netherlands as a
     party thereto, as if Netherlands had executed and delivered such documents
     on December 21, 2001.
     
 7.  The LGP Guaranty and the TPG Guaranty (as such terms are defined in the
     Termination Agreement) are hereby amended pursuant to Sections 6.04 thereto
     to include Netherlands within the definition of "Other Guarantors."
     
 8.  For the avoidance of doubt, and by reason of Section 2 hereof, MEMC and the
     Collateral Agent hereby confirm that Netherlands is included within the
     terms "TCW Guarantor," "Fund Guarantors" and "Secured Parties" in the
     Amended and Restated Security Agreement, dated as of December 21, 2001,
     among MEMC, certain subsidiaries of MEMC and the Collateral Agent.
     
 9.  Except as specifically amended hereby, the MEMC Documents, the LGP
     Guaranty, the TCW Guaranty and the TPG Guaranty shall remain in full force
     and effect and nothing herein shall alter, reduce or otherwise modify the
     obligations of any party under the TCW Guaranty, the LPG Guaranty, the TPG
     Guaranty and the MEMC Documents.
     
 10. This Agreement may be executed in two or more counterparts, each of which
     shall constitute an original but all of which when taken together shall
     constitute a single contract and shall be effective as of December 21,
     2001. Delivery of an executed signature page to this Agreement by facsimile
     transmission shall be effective as delivery of a manually executed
     counterpart hereof. This Agreement shall be binding upon and inure to the
     benefit of the parties hereto and their respective successors and assigns.
     
     THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
     LAWS OF THE STATE OF NEW YORK.
     
 11. In the event any one or more of the provisions contained in this Agreement
     should be held invalid, illegal or unenforceable in any respect, the
     validity, legality and enforceability of the remaining provisions contained
     herein shall not in any way be affected or impaired thereby (it being
     understood that the invalidity of a particular provision in a particular
     jurisdiction shall not in and of itself affect the validity of such
     provision in any other jurisdiction). The parties hereto shall endeavor in
     good-faith negotiations to replace the invalid, illegal or unenforceable
     provisions with valid provisions the economic effect of which comes as
     close as possible to that of the invalid, illegal or unenforceable
     provisions.
     

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first written above.

 

MEMC ELECTRONIC MATERIALS, INC.



By: /s/ James M. Stolze
Name: James M. Stolze
Title: Executive Vice President,
Chief Financial Officer



 

By: /s/ Kenneth L. Young


Name: Kenneth L. Young
Title: Treasurer



 

CITICORP USA, INC.,
as Administrative and Collateral Agent



By: /s/ Edward T. Crook
Name: Edward T. Crook
Title: Managing Director and Vice President



 

TPG PARTNERS III, L.P
By: TPG GenPar III, L.P.
Its General Partner




By: TPG Advisors III, Inc.
Its General Partner

By: /s/ Richard A. Ekleberry
Name: Richard A. Ekleberry
Title: Vice President



 

With respect to Section 7 only:

TPG GENPAR III, L.P.
By: TPG Advisor III, Inc.
Its General Partner



By: /s/ Richard A. Ekleberry
Name: Richard A. Ekleberry
Title: Vice President



 

TCW/CRESCENT MEZZANINE PARTNERS III, L.P.,
TCW/CRESCENT MEZZANINE TRUST III and
TCW/CRESCENT MEZZANINE III NETHERLANDS, L.P.

By: TCW/Crescent Mezzanine Management III, L.L.C., as its Investment Manager

By: TCW Asset Management Company, as Its Sub-Advisor



By: /s/ Jean-Marc Chapus
Name: Jean-Marc Chapus
Title: Managing Director

By: /s/ James C. Shevlet, Jr.
Name: James C. Shevlet, Jr.
Title: Senior Vice President





With respect to Section 1 only:

TCW/CRESCENT MEZZANINE III, LLC
By: TCW Asset Management Company, its Sub-Advisor



By: /s/ Jean-Marc Chapus
Name: Jean-Marc Chapus
Title: Managing Director

By: /s/ James C. Shevlet, Jr.
Name: James C. Shevlet, Jr.
Title: Senior Vice President



 

GREEN EQUITY INVESTORS III, L.P.
By: GEI Capital III, LLC, as its General Partner



By: /s/ John Danhakl
Name: John Danhakl
Title:



 

GREEN EQUITY INVESTORS SIDE III, L.P.
By: GEI Capital III, LLC, as its General Partner



By: /s/ John Danhakl
Name: John Danhakl
Title:



 

With respect to Section 7 only:

GEI CAPITAL III, LLC



By: /s/ John Danhakl
Name: John Danhakl
Title:





TPG WAFER MANAGEMENT, LLC



By: /s/ Richard A. Ekleberry
Name: Richard A. Ekleberry
Title: Vice President





TPG WAFER PARTNERS, LLC



By: /s/ Richard A. Ekleberry
Name: Richard A. Ekleberry
Title: Vice President



 

TPG WAFER CREDIT PARTNERS, LLC



By: /s/ Richard A. Ekleberry
Name: Richard A. Ekleberry
Title: Vice President



 

T3 PARTNERS II, L.P.
By: T3 GenPar II, L.P.
Its General Partner

By: T3 Advisors II, Inc.
Its General Partner



By: /s/ Richard A. Ekleberry
Name: Richard A. Ekleberry
Title: Vice President



 

T3 PARALLEL II, L.P.
By: T3 GenPar II, L.P.
Its General Partner



By: T3 Advisors II, Inc.
Its General Partner

By:Richard A. Ekleberry
Name: Richard A. Ekleberry
Title: Vice President

 